Per Curiam.
Applicant Andrew N. Bergen of Billings, took and failed to pass three state bar examinations conducted by the Montana State Board of Law Examiners, October 1948, November 1949 and June 1950. His subsequent application for leave to take a fourth examination was granted but he failed to appear therefor.
Encouraged by various members of the bar the applicant has *608filed in this court a petition “for an order admitting him to practice law as an attorney and counselor at law in all of the courts of this state, notwithstanding the refusal of the board of law examiners to recommend him for admission.” Attached to such petition and made a part thereof are the separate affidavits of eight members of the bar of this court residing in Billings, recommending that this court disregard its published rules of court and the laws of the state and admit the applicant on motion and without examination.
Rehearing denied June 19, 1951.
Admissions to the .bar of this state are governed by the provisions of our codes and of the rules of court promulgated by this tribunal. The rules are spread upon the minutes of the court. They are printed and published so that all concerned may know in advance the qualifications that must be possessed and the conditions that must be met before an applicant may be admitted to the practice of law in this jurisdiction.
This court declines to entertain the unprecedented, unfair and ill considered suggestions that it set at naught the labors and recommendations of its Board of Law Examiners. Each member- of this board is of unquestioned learning, ability and integrity. The board has rendered to this court,- — to the bar of this state and to the applicants appearing before it eminently fair, conscientious, considerate and tolerant service.
This court declines to lend its aid to this attempt to nullify the governing statutes and rules of court.
Being void of all merit the petition is denied.